Title: To Thomas Jefferson from George Washington, 5 September 1780
From: Washington, George
To: Jefferson, Thomas



Sir
Head Quarters Bergen County 5h: Sept. 1780

  I was yesterday honored with your Excellency’s favor of the 9h: ulto. inclosing a return of 40 prisoners of War delivered to the Continental Commissary at Winchester, for which the State will have the proper credit. Now I am upon the subject of prisoners, I would wish to be informed in what light I am to consider Governor Hamilton, as I do not observe him included in the list. That Gentleman has already been the subject of several propositions on the part of the enemy, and should others be made before I hear again from your Excellency, I shall be embarrassed, as I shall not know on what footing to place him. Indeed there will shortly be an interview on the subject of exchange, at which it is more than probable he will be again mentioned. From what I have heard, I have reason to beleive that the enemy will exchange him for a Lieut. Colonel.
Should there be any other Officers in Virginia who are considered as prisoners belonging to the State, I shall be glad to be informed of their names and Ranks, and whether I may include them should opportunities offer of making either a partial or general exchange.
I have the honor to be &c.
